83237: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25859: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83237


Short Caption:PERRY VS. RIMSON (CHILD CUSTODY)Court:Supreme Court


Related Case(s):83054, 83054-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - D612589Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKai Perry
					In Proper Person
				


RespondentLolita RimsonFrank J. Toti
							(The Law Offices of Frank J. Toti, Esq.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/20/2021Filing FeeFiling Fee Paid. $250.00 from Kai Perry.  Money Order no. 7258800353. (SC)


07/20/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-20808




07/20/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-20810




07/20/2021Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


07/27/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-21655




08/02/2021Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-9 (Via FTP). (SC)21-22369




08/02/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/10/19, 06/26/19, 08/12/19, 04/09/20, 07/28/20, 10/06/20, 06/09/21 and 06/15/21. To Court Reporter:  Sherry Justice. (SC)21-22402




08/02/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement Civil Appeals. (SC)21-22414




08/19/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 6/10/19, 6/25/19, 8/12/19, 4/9/20, 7/28/20, 10/6/20, 6/9/21, and 6/15/21. (SC)21-24213




09/01/2021Notice/IncomingFiled Proper Person Appellant's Notice of Withdrawal of Appeal. (SC)21-25555




09/07/2021Order/DispositionalFiled Order Dismissing Appeal. Cause appearing, appellant's pro se motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)21-25859





Combined Case View